DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the Amendment filed on 03/16/2021, in which  claims 1 and 10 were amended, claims 19-20 are newly added, leaving claims 1-20 pending of which claims 1, 10, 19 are recited in independent form. In the Amendment the Applicant has amended (or presented for the first time) independent claims 1, 10 (claim 19 is presented for the first time) such that the scope of the claims is altered (including in the dependent claims by virtue of dependence), therefore all changes in grounds of rejection are necessitated by the amendment. 
Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered, and the Examiner respectfully disagrees with all Applicant assertions. The Applicant contends “D1 is concerned with the transmission and re-transmission of data, where a first transmission is unsuccessful …. Notably, all of the portions of D1 cited in the Office Action relate to an unsuccessful initial transmission, followed by a re-transmission. This is an entirely different approach than the one recited in the pending claims.” The Examiner respectfully disagrees, although some discussion in d1 relates to retransmission (which is completely applicable to the claims as written as re-transmission application is not explicitly excluded) but further elaborates on UL grant-free transmission which is directly applicable to the present application (see d2 section 2.1 page 3), wherein d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink th paragraph starting with “The UL grant-free transmission is not limited…” through proposal 1). Furthermore when d1 in view of d2 is considered wherein d2 discloses SR-BSR for supporting procedure wherein for supporting URLLC wherein after a UE derives uplink grant based on grant-free, the UE will use the uplink grant to transmit BSR (i.e. a first indication information) and some data to the gNB, wherein the gNB schedules more uplink resource if there is remaining data pending in the UE (i.e. transmitting by the terminal device the to be transmitted data) based on reception of an uplink grant (i.e. second indication information) which indicates the grant information (i.e. indicates the uplink resource allocated by the network (see d2 Fig. 1). D1 in view of d2 do not appear to explicitly disclose “wherein the first indication information indicates a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device”, which is the limitation modified by the Applicant’s amendment. Attention is directed United States Patent Application Publication US-20150245349 to Jha et al (hereinafter Jha) wherein Jha discloses techniques known in the art before the time of filing with respect to BSR an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with Jha to at least achieve any one of the plurality of desired results found throughout Jha including at least: provide enhanced coordination UL grants for UE buffer data and further enhance the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 8-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature Document “on eMBB and URLLC multiplexing for uplink” to NTT DOCOMO et al (NPL document provided by Applicant in the IDS of 04/08/2020) (hereinafter d1) in view of Non-Patent Literature Document “Discussion on SR and BSR in NR” to ASUSTeK (citation noted in Notice of References cited and copy provided) (hereinafter d2) in view of United States Patent Application Publication US-20150245349 to Jha et al (hereinafter Jha).
 	 Regarding claim 1, as to the limitation “A method, comprising”d1 teaches a system including a UE and gNB (i.e. apparatuses) (see d1 section 2.1)  wherein the apparatuses are known to include a processor memory, wherein the one or more processors execute a method by virtue of the description of the method necessitating such (see d1 section 2.1) in the field of endeavor of  wireless communications, with application to ultra-reliable and low latency connections in Radio Access Networks (see d1 section 1);
as to the limitations “transmitting, by a terminal device, at least first indication information to a network device on a pre-allocated uplink resource, wherein the first indication information indicates a data volume of to-be-transmitted data of the terminal device; and transmitting, by a terminal device, the to-be-transmitted data on an uplink resource if the terminal device receives at least second indication information transmitted by the network device, wherein the second indication information indicates the uplink resource allocated by the network device to the terminal device" d1 discloses UL grant free transmission (see d1 section 2.1 1st paragraph) including retransmission (see d1 section 2.1), UL grant based re-transmission (see d1 section 2.1) with respect to eMBB and URLLC (see d1 page 2), wherein it is 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of 
With respect to the limitations addressed above d1 is directed to UL grant-free transmission which is directly applicable to the present application (see d2 section 2.1 page 3), wherein d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink buffer and a single UL grant-free transmission is not sufficient wherein an UL grant-free transmission (i.e. pre-allocated uplink resource) is used for a first transmission (i.e. first indication), and following UL transmissions should be scheduled/controlled by the gNB such that UL grant-free transmission includes BSR type of information, wherein gNB can start dynamic scheduling based on UL grants wherein the UL grant-free transmission includes BSR type of information and after the UL grant-free transmission, remaining data is scheduled by UL grant(s) (i.e. transmitting, by a-the terminal device, the to-be-transmitted data on an uplink resource wherein the second indication information indicates the uplink resource allocated by the network device to the terminal device) (see d1 section 2.1 4th paragraph starting with “The UL grant-free transmission is not limited…” through proposal 1). Furthermore when d1 in view of d2 is considered wherein d2 discloses SR-BSR for supporting procedure wherein for supporting URLLC wherein after a UE derives uplink grant based on grant-free, the UE will use the uplink grant to transmit BSR (i.e. a first indication information) and some data to the gNB, an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer 
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with Jha to at least achieve any one of the plurality of desired results found throughout Jha including at least: provide enhanced coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE (see Jha para. 0033) as is suggested by Jha. Jha is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of Jha to the implementation of d1 in view of d2 to yield the predictable result of improving coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE, without changing the function thereof and with no undue experimentation, wherein both techniques were known BSR techniques in the art and used as of the effective filing date. It is also noted that many of the noted sections of Jha can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of Jha is considered as a whole and not individually.
 

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with Jha to at least achieve any one of the plurality of desired results found throughout Jha including at least: provide enhanced coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE (see Jha para. 0033) as is suggested by Jha. Jha is 
Regarding claim 3, as to the limitation “the method according to claim 2, wherein the first indication information indicates a data volume of the first service data” d1 in view of d2 in view of Jha disclose grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed (see d2 section 2.2) as well as re-transmission using grant free transmission for defined number of time followed by a grant based transmission (see d2 section 2.2.) and priority based transmission (see d2 section 2.2) as well as d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink buffer and a single UL grant-free transmission is not sufficient wherein an UL grant-free transmission (i.e. pre-allocated uplink resource) is used for a first transmission (i.e. first indication), and following UL transmissions should be scheduled/controlled by the gNB such that UL grant-free transmission includes BSR type of information, wherein gNB can start dynamic scheduling based on UL grants 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known 
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore including the modified information of a BSR according to the teaching of Jha would be obvious. Jha teaches that a BSR can include separate fields for the RLC buffer size and the PDCP buffer size wherein in the context of Jha a buffer size denotes a first field that includes an indication of an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 
Regarding claim 8, as to the limitation “the method according to claim 2, wherein the transmitting, by a terminal device, at least first indication information to a network device on a pre-allocated uplink resource comprises: transmitting, by the terminal device, second service data and the first indication information to the network device on the pre-allocated uplink resource, wherein a priority of the second service data is higher than a priority of the first 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Regarding claim 9, as to the limitation “the method according to claim 1, wherein the first indication information -4-indicates a data volume of the second service data”  d1 in view of d2 in view of Jha disclose grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed (see d2 section 2.2) as well as re-transmission using grant free transmission for defined number of time followed by a grant based transmission (see d2 section 2.2.) and priority based transmission (see d2 section 2.2) as well as d1 discloses UL 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless 
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore including the modified information of a BSR according to the teaching of Jha would be obvious. Jha teaches that a BSR can include separate fields for the RLC buffer size and the PDCP buffer size wherein in the context of Jha a buffer size denotes a first field that includes an indication of an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with Jha to at least achieve any one of the plurality of desired results found throughout Jha including at least: provide enhanced coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE (see Jha para. 0033) as is suggested by Jha. Jha is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of Jha to the implementation of d1 in view of d2 to yield the predictable result of improving coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE, without changing the function thereof and with no undue experimentation, wherein both techniques were known BSR techniques in the art and used as of the effective filing date. It is also noted that many of the noted sections of Jha can equally be 
Regarding claim 10, as to the limitation “An apparatus,”d1 teaches a system including a UE and gNB (i.e. apparatuses) (see d1 section 2.1)  wherein the apparatuses are known to include a processor memory, wherein the one or more processors execute a method by virtue of the description of the method necessitating such (see d1 section 2.1) in the field of endeavor of  wireless communications, with application to ultra-reliable and low latency connections in Radio Access Networks (see d1 section 1);
as to the limitations “transmit at least first indication information to a network device on a pre-allocated uplink resource, wherein the first indication information indicates a data volume of to-be-transmitted data of the apparatus; and transmit the to-be-transmitted data on the uplink resource if the apparatus receives at least second indication information transmitted by the network device, wherein the second indication information indicates the uplink resource allocated by the network device to the apparatus" d1 discloses UL grant free transmission (see d1 section 2.1 1st paragraph) including retransmission (see d1 section 2.1), UL grant based re-transmission (see d1 section 2.1) with respect to eMBB and URLLC (see d1 page 2), wherein it is disclosed that if a single UL grant free transmission is not sufficient for given the grant free transmission includes BSR info. To schedule UL grants (see d1 page 3), including BSR information indicating remaining data scheduled by UL grant (see d1 page 3 proposal 1). However, d1 does not appear to explicitly disclose “wherein the first indication information indicates a data volume of to-be-transmitted data of the terminal device”, although in the sections noted above BSR is disclosed, attention is directed to d2 which, in a similar field of 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
With respect to the limitations addressed above d1 is directed to UL grant-free transmission which is directly applicable to the present application (see d2 section 2.1 page 3), an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
As to the limitation “comprising a processor and a memory having instructions, wherein the instructions are performed by the processor to cause the apparatus to:” Jha discloses a device with memory, processor and computer readable medium with instructions that cause the apparatus to perform the limitations addressed above (see Jha Fig. 7 para. 0046-0051).

Regarding claim 11, as to the limitation “The apparatus according to claim 10, wherein the transmitting at least first indication information to a network device on a pre-allocated uplink resource comprises: transmitting the first indication information to the network device on the pre-allocated uplink resource if a buffer of the apparatus comprises first service data and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually.
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore including the modified information of a BSR according to the teaching of Jha would be obvious. Jha teaches that a BSR can include separate fields for the RLC buffer size and the PDCP buffer size wherein in the context of Jha a buffer size denotes a first field that includes an indication of an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 in view of d2 with Jha to at least achieve any one of the plurality of desired results found throughout Jha including at least: provide enhanced coordination UL grants for UE buffer data and further enhance the abilities to coordinate UL grants for the UE (see Jha para. 0033) as is suggested by Jha. Jha is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of Jha to the implementation of d1 in view of d2 to yield the predictable result of improving coordination UL grants for UE buffer data and further enhance the abilities 
Regarding claim 12, as to the limitation “The apparatus according to claim 11, wherein the first indication information indicates a data volume of the first service data” d1 in view of d2 in view of Jha disclose grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed (see d2 section 2.2) as well as re-transmission using grant free transmission for defined number of time followed by a grant based transmission (see d2 section 2.2.) and priority based transmission (see d2 section 2.2) as well as d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink buffer and a single UL grant-free transmission is not sufficient wherein an UL grant-free transmission (i.e. pre-allocated uplink resource) is used for a first transmission (i.e. first indication), and following UL transmissions should be scheduled/controlled by the gNB such that UL grant-free transmission includes BSR type of information, wherein gNB can start dynamic scheduling based on UL grants wherein the UL grant-free transmission includes BSR type of information and after the UL grant-free transmission, remaining data is scheduled by UL grant(s) (i.e. transmitting, by a-the terminal device, the to-be-transmitted data on an uplink resource wherein the second indication information indicates the uplink resource allocated by the network device to the 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the 
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore including the modified information of a BSR according to the teaching of Jha would be obvious. Jha teaches that a BSR can include separate fields for the RLC buffer size and the PDCP buffer size wherein in the context of Jha a buffer size denotes a first field that includes an indication of an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device as taught by Jha.  One of ordinary skill in the art as of 
Regarding claim 17, as to the limitation “The apparatus according to claim 11, wherein the transmitting at least first indication information to a network device on a pre-allocated uplink resource comprises: transmitting second service data and the first indication information to the network device on the pre-allocated uplink resource, wherein a priority of the second service data is higher than a priority of the first service data” d1 in view of d2 in view of Jha disclosed priority based transmission (see d2 section 2.2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority 
Regarding claim 18, as to the limitation “The apparatus according to claim 10, wherein the first indication information indicates a data volume of the second service data”  d1 in view of d2 in view of Jha disclose grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed (see d2 section 2.2) as well as re-transmission using grant free transmission for defined number of time followed by a grant based transmission (see d2 section 2.2.) and priority based transmission (see d2 section 2.2); as well as d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink buffer and a single UL grant-free transmission is not sufficient wherein an UL grant-free transmission (i.e. pre-allocated uplink resource) is used for a first transmission (i.e. first indication), and following UL 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a 
Jha discloses techniques known in the art before the time of filing with respect to BSR and information included in BSRs. D1 in view of d2 disclose the sue of BSRs and therefore including the modified information of a BSR according to the teaching of Jha would be obvious. Jha teaches that a BSR can include separate fields for the RLC buffer size and the PDCP buffer size wherein in the context of Jha a buffer size denotes a first field that includes an indication of an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 

Regarding claim 19, as to the limitation “method comprising:”d1 teaches a system including a UE and gNB (i.e. apparatuses) (see d1 section 2.1)  wherein the apparatuses are known to include a processor memory, wherein the one or more processors execute a method by virtue of the description of the method necessitating such (see d1 section 2.1) in the field of 
as to the limitations “transmitting, by a terminal device, at least first indication information to a network device on a pre-allocated uplink resource, wherein the first indication information indicates a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device; and transmitting, by the terminal device, the to-be-transmitted data on an uplink resource if the terminal device receives at least second indication information transmitted by the network device, wherein the second indication information indicates the uplink resource allocated by the network device to the terminal device" d1 discloses UL grant free transmission (see d1 section 2.1 1st paragraph) including retransmission (see d1 section 2.1), UL grant based re-transmission (see d1 section 2.1) with respect to eMBB and URLLC (see d1 page 2), wherein it is disclosed that if a single UL grant free transmission is not sufficient for given the grant free transmission includes BSR info. To schedule UL grants (see d1 page 3), including BSR information indicating remaining data scheduled by UL grant (see d1 page 3 proposal 1). However, d1 does not appear to explicitly disclose “wherein the first indication information indicates a data volume of to-be-transmitted data of the terminal device”, although in the sections noted above BSR is disclosed, attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches methods, devices, systems and computer readable medium embodiments directed to uplink ultra-reliable and low-latency communications (URLLC) (see d2 section 2.1) including grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed (see d2 section 2.2) as well as re-transmission using grant free transmission for defined number 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details of data volume to be transmitted, as well as priority and re-transmission as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve latency and achieve latency requirements (see d2 section 2.1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving latency and achieve latency requirements with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
With respect to the limitations addressed above d1 is directed to UL grant-free transmission which is directly applicable to the present application (see d2 section 2.1 page 3), wherein d1 discloses UL grant-free transmission as applied to but not necessarily limited to the URLLC use-case, wherein the techniques are applied for the purpose of latency reduction or semi-persistent scheduling, wherein when there is a large amount of traffic in the UE uplink buffer and a single UL grant-free transmission is not sufficient wherein an UL grant-free an amount of data in the PDCP buffer (i.e., a PDCP buffer size) for which uplink resources are requested from the eNB as well as a second field in the BSR can include an amount of data in the radio link control (RLC) buffer (i.e., an RLC buffer size) for which uplink resources are requested from the eNB (i.e. a data volume of all data in a data buffer of the terminal device including to-be-transmitted data of the terminal device (see Jha para. 0030). Jha discloses that a UE can be configured to determine an amount of data stored in an RLC buffer at the UE; determine an amount of data stored in a PDCP buffer at the UE; send a BSR to at least one of an MeNB and an SeNB, the BSR having a format wherein the RLC buffer size and the PDCP buffer size are specified in separate fields (see Jha Fig. 5 para. 0038) wherein the buffer size denotes amount of data stored in a buffer as determined. 
As to the limitation “A non-transitory computer-readable medium storing instructions which, when executed by one or more processors, cause the one or more processors to perform a” Jha discloses a device with memory, processor and computer readable medium with instructions that cause the apparatus to perform the limitations addressed above (see Jha Fig. 7 para. 0046-0051).
Furthermore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of indication information indicating a data volume of all data in a data buffer of the terminal device including to-be-
Regarding claim 20, as to the limitation “The non-transitory computer-readable medium as in claim 19, wherein the transmitting, by a terminal device, at least first indication information to a network device on a pre-allocated uplink resource comprises: transmitting, by the terminal device, the first indication information to the network device on the pre-allocated uplink resource if a buffer of the terminal device comprises first service data and the pre-allocated uplink resource corresponding to the terminal device is used to transmit at least the first indication information” d1 in view of d2 in view of Jha discloses transmission via grant free .






Claims 4-7, 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over d1 in view of d2 in view of Jha in view of Non-Patent Literature Document “Considerations on grant free transmission for NR” to HISILICON et al (NPL document provided by Applicant in the IDS of 04/08/2020) (hereinafter d3).
  Regarding claim 4, as to the limitation “the method according to claim 2, further comprising: retransmitting, by a terminal device, the first indication information on a next pre-allocated uplink resource if the second indication information transmitted by the network device is not received by the terminal device before arrival of the next pre-allocated uplink resource of the pre- allocated uplink resource” d1 in view of d2 in view of Jha disclose the method of claim 2 as set forth above; as to the limitations “further comprising: retransmitting, by a terminal device, the first indication information on a next pre-allocated uplink resource if the second indication information transmitted by the network device is not received by the terminal device before arrival of the next pre-allocated uplink resource of the pre- allocated uplink resource" d1 in view of d2 in view of Jha disclose UL grant free transmission (see d1 section 2.1 1st paragraph) including retransmission (see d1 section 2.1), UL grant based re-transmission (see d1 section 2.1) with respect to eMBB and URLLC (see d1 page 2), wherein it is disclosed that if a single UL grant free transmission is not sufficient for given the grant free transmission includes BSR info. To schedule UL grants (see d1 page 3), including BSR information indicating remaining data scheduled by UL grant (see d1 page 3 proposal 1); uplink 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of retransmission (see d3 sections 2.3-2.4) as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2 with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to reduce latency (see d3 section 2.1) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result reducing latency with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other 
Regarding claim 5, as to the limitation “the method according to claim 4, further comprising:  -3-initiating, by a terminal device, a random access process if a quantity of times of transmitting the first indication information by the terminal device reaches a preset quantity of times” d1 in view of d2 in view of in view of Jha in view of d3 disclose uplink ultra-reliable and low-latency communications (URLLC) (see d3 section 2.1) including retransmission using grant free transmission for defined number of time followed by a grant based transmission (see d3 section 2.3, section 2.4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 regarding wireless communication, to incorporate the details of retransmission (see d3 sections 2.3-2.4) as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, Jha with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to reduce latency (see d3 section 2.1) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result reducing latency with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of Jha in view of d3 is considered as a whole and not individually.

Regarding claim 7, as to the limitation “the method according to claim 4, further comprising: transmitting, by a terminal device, if a quantity of times of transmitting the first indication information by the terminal device reaches a preset quantity of times, scheduling request information to the network device on a scheduling request resource allocated by the network device” d1 in view of d2 in view of Jha in view of d3 disclose uplink ultra-reliable and low-latency communications (URLLC) (see d3 section 2.1) including retransmission using grant free transmission for defined number of time followed by a grant based transmission (see d3 section 2.3, section 2.4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 in view of Jha regarding wireless communication, to incorporate the details of retransmission (see d3 sections 2.3-2.4) as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, Jha with d3 to at least achieve any one of the plurality of desired results found throughout d3 including at least: to reduce latency (see d3 section 2.1) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to 
Regarding claim 13, as to the limitation “The apparatus according to claim 11, wherein the instructions further cause the apparatus to: retransmit the first indication information on a next pre-allocated uplink resource if the second indication information transmitted by the network device is not received by the apparatus before arrival of the next pre-allocated uplink resource of the pre-allocated uplink resource” d1 in view of d2 in view of Jha disclose the method of claim 2 as set forth above; as to the limitations “further comprising: retransmitting, by a terminal device, the first indication information on a next pre-allocated uplink resource if the second indication information transmitted by the network device is not received by the terminal device before arrival of the next pre-allocated uplink resource of the pre- allocated uplink resource" d1 in view of d2 in view of Jha disclose UL grant free transmission (see d1 section 2.1 1st paragraph) including retransmission (see d1 section 2.1), UL grant based re-transmission (see d1 section 2.1) with respect to eMBB and URLLC (see d1 page 2), wherein it is disclosed that if a single UL grant free transmission is not sufficient for given the grant free transmission includes BSR info. To schedule UL grants (see d1 page 3), including BSR information indicating remaining data scheduled by UL grant (see d1 page 3 proposal 1); uplink ultra-reliable and low-latency communications (URLLC) (see d2 section 2.1) including grant free transmission in URLLC (see d2 section 2.1) wherein data volume, buffer status size is disclosed 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 in view of Jha regarding wireless communication, to incorporate the details of retransmission (see d3 sections 2.3-2.4) as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, Jha with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to reduce latency (see d3 section 2.1) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result reducing latency with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 in view of Jha in view of d3 is considered as a whole and not individually.

Regarding claim 15, as to the limitation “The apparatus according to claim 11, wherein the instructions further cause the apparatus to: transmit scheduling request information to the 
Regarding claim 16, as to the limitation “The apparatus according to claim 13, wherein the instructions further cause the apparatus to: transmit if a quantity of times of transmitting the first indication information by the apparatus reaches a preset quantity of times, scheduling request information to the network device on a scheduling request resource allocated by the network device” d1 in view of d2 in view of Jha in view of d3 disclose uplink ultra-reliable and low-latency communications (URLLC) (see d3 section 2.1) including retransmission using grant free transmission for defined number of time followed by a grant based transmission (see d3 section 2.3, section 2.4). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 in view of d2 in view of Jha regarding wireless communication, to incorporate the details of retransmission (see d3 sections 2.3-2.4) as taught by d3.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1, d2, Jha with d3 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to reduce latency (see d3 section 2.1) as is suggested by d3.  D3 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d3 to the implementation of d1 to yield the predictable result reducing latency with no undue experimentation, wherein both techniques were known and used as of the effective filing date. It is also noted that many of the noted sections of d3 can equally be applied to the other .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20190069253 A9 to Nory; Ravikiran et al. discloses UE can indicate the amount of outstanding data that it has to transmit using a Medium Access Control (MAC) layer message called BSR. The BSR can be carried on the physical layer using PUSCH. The PUSCH can be transmitted using one or more PRB-pairs in a subframe, with each PRB-par including two PRBs, where each PRB can be transmitted in each 0.5 ms slot of the subframe.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643